Order unanimously affirmed without costs. Memorandum: Plaintiffs appeal from an order insofar as it granted the motion of defendant The Pike Company for summary judgment dismissing the cause of action under Labor Law § 241 (6). To prevail on that cause of action, plaintiffs must establish a violation of a specific safety regulation promulgated by the Commissioner of the Department of Labor (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 505). Plaintiffs have not established a violation of 12 NYCRR 23-1.7 (e) (1) because that paragraph applies to passageways and the accident did not take place in a passageway (see, Adams v Glass Fab, 212 AD2d 972, 973). Plaintiffs also *923have not established a violation of 12 NYCRR 23-1.7 (e) (2) because that paragraph requires that floors or other work areas be kept free from the accumulation of dirt and debris, and from scattered tools and materials and sharp projections; the accident in this case allegedly was caused by the temporary protective flooring itself {see, Adams v Glass Fab, supra, at 973). (Appeal from Order of Supreme Court, Monroe County, Galloway, J.—Summary Judgment.) Present—Green, J. P., Pine, Wesley, Davis and Boehm, JJ.